EX-99.e.2 FIRST AMENDMENT TO THE ACADEMY FUNDS TRUST DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT dated as of this 23rd day of December, 2009, to the Distribution Agreement, dated as of December 31, 2007 (the “Agreement”), is entered into by and among Academy Funds Trust, a Delaware statutory trust (the “Trust”), Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”) and Academy Asset Management LLC, a Delaware limited liability company and the investment advisor to the Trust (the “Advisor”),. RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to apply to the funds and fees; and WHEREAS, Section 11 of the Distribution Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the Trust, the Distributor and the Advisor agree as follows: Exhibits A and B of the Agreement are hereby superseded and replaced with Exhibits A and B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ACADEMY FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: /s/Michael GriesBy: /s/ James R. Schoenike Name: Michael GriesName:James R. Schoenike Title: Vice PresidentTitle: President ACADEMY ASSET MANAGEMENT LLC By: /s/Michael Gries Name: Michael Gries Title: CCO 1 Exhibit A to the Distribution Agreement – Academy Funds Trust Separate Series of Academy Funds Trust Name of Series Academy Select Opportunities Fund 2 Exhibit B to the Distribution Agreement – Academy Funds Trust CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE- 1/1/2010 to 12/31/2011 Chief Compliance Officer Support Services U.S, Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Securities Lending Services •Distribution Services •Daily Resource to Fund CCO, Fund Board, Advisor •Provide USBFS/USB Critical Procedures & Compliance Controls •Daily and Periodic Reporting •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line CCO Education & Training •Due Diligence Review of USBFS Service Facilities •Quarterly USBFS Certification •Board Meeting Presentation and Board Support •Testing, Documentation, Reporting Annual Fee Schedule* ·$1,200 per service per year Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. 3
